Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 1 of 32




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                            Miami Division

                                                       MDL No. 2599
                                                       Master File No. 15-02599-MD-MORENO
                                                       Economic Loss No.14-24009-CV-MORENO
     INRE

     TAKATA AIRBAG PRODUCTS
     LIABILITY LITIGATION
     - - - - - - - - - - - - - -I
     DAVID WHITAKER, et. al., individually
     and on behalf of all others similarly situated,

                    Plaintiffs,

            V.


     GENERAL MOTORS LLC,
     GENERAL MOTORS COMPANY, and
     GENERAL MOTORS HOLDINGS LLC,

                    Defendants.
     - - - - - - - - - - - - - -I




                      ORDER GRANTING IN PART AND DENYING IN PART
                         GENERAL MOTORS'S MOTION TO DISMISS
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 2 of 32




                                         I.      INTRODUCTION

            This multidistrict litigation consolidates allegations of economic loss and personal injury

     related to airbags manufactured by former-defendants Takata Corporation and TK Holdings

     (collectively, "Takata") and equipped in vehicles distributed by General Motors LLC, General

     Motors Company, and General Motors Holdings LLC ("General Motors"). The allegations are

     that General Motors' s vehicles were equipped with Takata airbags containing the chemical

     ammonium nitrate, which creates a small explosion to inflate the airbags during a crash. Plaintiffs,

     who are consumers of General Motors' s vehicles, contend that when exposed to high heat and

     humidity, the explosion is much more forceful and can cause significant injuries and even death.

            The crux of Plaintiffs' legal claims is that General Motors knew or should have known of

     the Takata inflator defect prior to installing the Takata airbags in their vehicles, and that

     General Motors concealed from, or failed to notify, the Plaintiffs and the general public of the full

     and complete nature of the inflator defect. Plaintiffs allege that as a result of General Motors' s

     concealment, Plaintiffs would not have purchased their vehicles or would not have paid as much

     for them as they did.

            General Motors vigorously contests the sufficiency of the allegations supporting a myriad

     of claims remaining in the 40-count Complaint. The Court has thoroughly reviewed the allegations

     in the Complaint and the arguments in the parties' moving papers. This Order resolves all

     remaining claims asserted by the Consumer Plaintiffs against General Motors.

            For the reasons explained below, General Motors's Motion to Dismiss (D.E. 2981) is

     GRANTED IN PART as follows:

            •   The nationwide-class Magnuson-Moss Warranty Act claim (Count 1) is
                DISMISSED in full;




                                                     -2-
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 3 of 32




           •   The statewide-class breach of implied warranty claims under the laws of
               Indiana and Kentucky (Counts 16 and 17) are DISMISSED;

           •   The statewide-class statutory consumer protection claims under the laws of
               Florida, Indiana, Louisiana, Pennsylvania, Tennessee, and Vermont (Counts 12,
               15, 19, 31, 33, and 36) are DISMISSED;

           •   The common law fraud claim (Count 4) is DISMISSED as to named-Plaintiff
               Tarus Sibley, and as to all putative class members whose fraud claims are
               governed under the laws of Florida, Indiana, Kentucky, Louisiana, Tennessee,
               and Vermont;

           •   The common law negligence claim (Count 5) is DISMISSED as to named-
               Plaintiff Tarus Sibley, and as to all putative class members whose negligence
               claims are governed under the laws of Florida, Indiana, Kentucky, Louisiana,
               Tennessee, and Vermont; and

           •   The common law unjust enrichment claim (Count 6) is DISMISSED as to
               named-Plaintiffs Gene Paleno and Tarus Sibley, and as to all putative class
               members whose unjust enrichment claims are governed under the laws of
               Florida, Indiana, Kentucky, Louisiana, Tennessee, and Vermont.

           Furthermore, the Motion to Dismiss is DENIED as to the following claims, which will

     proceed to summary judgment:

           •   The statewide-class statutory consumer protection and breach of implied
               warranty claims in Counts 7-11, 13-14, 18, 20-30, 32, 34-35, and 37-40;

           •   Claims for fraud (Count 4) asserted by all named-Plaintiffs whose claims are
               governed under the laws of Alabama, California, Georgia, Michigan,
               Mississippi, Missouri, New Jersey, New York, North Carolina, Texas, Virginia,
               and West Virginia;

           •   Claims for negligence (Count 5) asserted by all named-Plaintiffs whose claims
               are governed under the laws of Georgia, Mississippi, Missouri, New Jersey,
               New York, Texas, Virginia, and West Virginia; and

           •   Claims for unjust enrichment (Count 6) asserted by all named-Plaintiffs whose
               claims are governed under the laws of Alabama, California (except Plaintiff
               Gene Paleno ), Georgia, Michigan, Mississippi, Missouri, New Jersey,
               New York, North Carolina, Pennsylvania, Texas, Virginia, and West Virginia.




                                                 -3-
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 4 of 32




                                        II.      LEGALSTANDARD

             "A pleading that states a claim for relief must contain ... a short and plain statement of the

     claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). To survive a motion

     to dismiss, the "complaint must contain sufficient factual matter, accepted as true, to 'state a claim

     to relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

     Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

             A claim has facial plausibility when "the plaintiff pleads factual content that allows the

     court to draw the reasonable inference that the defendant is liable for the misconduct alleged." Id.

     (citing Twombly, 550 U.S. at 556). Although legal conclusions can provide the framework of the

     complaint, they must be supported by factual allegations. Id. at 679. Detailed factual allegations

     are not required, but the complaint must offer more than "labels and conclusions" or "a formulaic

     recitation of the elements of the cause of action." Twombly, 550 U.S. at 555 (citation omitted).

     The factual allegations must be enough to "raise a right to relief above the speculative level." Id.

     (citations omitted).

             Where a cause of action sounds in fraud, the allegations in the complaint must satisfy the

     particularity pleading requirement of Federal Rule of Civil Procedure 9(b). Under Rule 9(b), "a

     party must state with particularity the circumstances constituting fraud or mistake"; although

     "conditions of a person's mind," such as malice, intent, and knowledge may be alleged generally.

     Fed. R. Civ. P. 9(b). To comply with Rule 9(b), a plaintiff must allege: (1) the precise statements,

     documents, or misrepresentations made; (2) the time, place, and person responsible for the

     statement; (3) the content and manner in which these statements misled the plaintiffs; and (4) what

     the defendants gained by the alleged fraud. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116

     F.3d 1364, 1380-81 (11th Cir. 1997) (per curiam) (citation omitted). In other words, a plaintiff is



                                                       -4-
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 5 of 32




     required to plead the "who, what, when, where, and how" pertaining to the underlying fraud.

     See Garfield v. NDC Health Corp., 466 F.3d 1255, 1262 (11th Cir. 2006) (citation omitted). The

     purpose of particularity pleading is to alert the defendants to their precise misconduct and protect

     them against baseless charges of fraudulent behavior. See Durham v. Bus. Mgmt. Assocs., 84 7

     F.2d 1505, 1511 (11th Cir. 1988) (citation omitted).

            Finally, at the motion to dismiss stage, the Court must view the allegations in the complaint

     in the light most favorable to the plaintiffs and accept well-pleaded facts as true. See St. Joseph's

     Hosp., Inc. v. Hosp. Corp. ofAm., 795 F .2d 948, 954 (11th Cir. 1986).

                                            III.    DISCUSSION

             In a previous order, the Court resolved standing, personal jurisdiction, and primary

    jurisdiction challenges, and ruled on the sufficiency of the allegations supporting the

     Racketeer Influenced and Corrupt Organizations Act claims. See In re Takata Airbag Products

     Liab. Litig., 396 F. Supp. 3d 1101 (S.D. Fla. 2019). After thoroughly reviewing the Complaint

     and the moving papers, the Court dismissed the RICO claims (Counts 2 and 3), and the "Direct-

     File Action" in its entirety for lack of personal jurisdiction.

             The Court will now resolve General Motors' s challenges to the claims remaining in the 40-

     count Complaint, which includes: a nationwide-class claim under the Magnuson-Moss

     Warranty Act (Count 1); nationwide-class common-law claims for fraud, negligence, and unjust

     enrichment (Counts 4-6); and statewide-class claims alleging breach of implied warranty and

     violations of various state consumer protection statutes (Counts 7-40). Before addressing the

     sufficiency of the allegations, the Court will determine the substantive law governing the claims

     of each named-Plaintiff.




                                                      -5-
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 6 of 32




     A.      APPLICABLE LAW

             Questions of federal law in cases transferred under 28 U.S.C. Section 1407 are governed

     by the clearly settled law of the transferee court's circuit. See In re Managed Care Litig., 150 F.

     Supp. 2d 1330, 1336 (S.D. Fla. 2001) (citing Murphy v. F.D.lC., 208 F.3d 959, 966 (11th Cir.

     2000) ("Since the federal courts are all interpreting the same federal law, uniformity does not

     require that transferee courts defer to the law of the transferor circuit.") (citing In re Korean Air

     Lines Disaster of September 1, 1983, 829 F.2d 1171, 1176 (D.C. Cir. 1987) (ruling, in the context

     of a Section 1407(a) transfer, that "[b]inding precedent for all is set only by the Supreme Court,

     and for the district courts within a circuit, only by the court of appeals for that circuit"))).

             Questions arising under state law are generally governed by the substantive state law

     dictated by the choice of law rules of the federal court's state. See Grupo Televisa, S.A. v.

     Telemundo Commc 'ns Grp., Inc., 485 F.3d 1233, 1240 (11th Cir. 2007). But in cases transferred

     under Section 1407, the transferee court must apply the substantive state law dictated by the choice

     of law rules of the transferor court's state. See In re Takata Airbag Prods. Liab. Litig., 193 F.

     Supp. 3d 1324, 1332 (S.D. Fla. 2016) (quoting In re Managed Care Litig., 298 F. Supp. 2d 1259,

     1296 (S.D. Fla. 2003)).

     B.      CHOICE-OF-LAW ANALYSIS

             The Complaint consolidates the Plaintiffs and the claims that were filed in the

     Brugaletta Complaint in the Eastern District of Michigan and later transferred to this Court by the

     Judicial Panel on Multidistrict Litigation, with the claims of Plaintiff David Whitaker, the only

     plaintiff to file his claims directly in this MDL proceeding. See In re Takata Airbag Products

     Liab. Litig., 379 F. Supp. 3d 1333, 1336-37 (S.D. Fla. 2019) (summarizing procedural and

     substantive background of the Brugaletta Complaint). The claims asserted by Whitaker were

     previously dismissed in their entirety, thus obviating any choice of law analysis here. See In re

                                                       -6-
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 7 of 32




     Takata Airbag Products Liab. Litig., 396 F. Supp. 3d at 1169 & n.17.

            For the remaining named-Plaintiffs, the Court will now apply Michigan choice of law rules,

     which recognize "a presumption in favor of lexfori and apply Michigan law 'unless a 'rational

     reason' to do otherwise exists."' Std. Fire Ins. Co. v. Ford Motor Co., 723 F.3d 690, 693 (6th Cir.

     2013) (quoting Sutherland v. Kennington Truck Serv., Ltd., 562 N.W. 2d 466, 471 (Mich. 1997)).

     In determining whether there is a rational reason to displace Michigan law, the Court must

     undertake a two-step analysis. Sutherland, 562 N.W. 2d at 471. First, the Court "must determine

     if any foreign state has an interest in having its law applied. If no state has such an interest, the

     presumption that Michigan law will apply cannot be overcome." Id. On the other hand, if a foreign

     state does have an interest in having its law applied, the Court "must then determine if Michigan's

     interests mandate that Michigan law be applied, despite the foreign interests." Id. (citing Olmstead

     v. Anderson, 400 N.W. 2d 292, 304-05 (Mich. 1987)).

            To start, there is no doubt that Michigan substantive law applies to the claims asserted by

     named-Plaintiffs Michael McBride and Gordon McFarland because they are Michigan residents

     who purchased their vehicles in Michigan.

            As for the remaining named-Plaintiffs, states other than Michigan have an interest in

     having their law applied. Most of these named-Plaintiffs purchased or leased their vehicle in their

     state of residence-which provides a "rational reason" to depart from applying Michigan

     substantive law. See In re Takata Airbag Products Liab. Litig., No. 14-24009-CV, 2016 WL

     5848843, at *5 (S.D. Fla. Sept. 21, 2016) ("Michigan courts routinely hold that when an out-of-

     state plaintiff brings an action against a Michigan manufacturer for injuries sustained in the

     plaintiffs state of residence, the presumption in favor of lex Jori is overcome and plaintiffs claims

     are governed by the law ofplaintifrs state of residence.") (citations omitted); see also In re Takata




                                                     -7-
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 8 of 32




     Airbag Products Liab. Litig., No. 14-24009-CV, 2016 WL 6072406, at *6 (S.D. Fla. Oct. 14,

     2016).    For these named-Plaintiffs, substantive law applies as follows: Alabama law to

     Tommy Rivers and Mary Rivers; California law to John Brugaletta, Donovan J. Jacobs,

     Gene Paleno, and Jay Riojas; Georgia law to Dyeshawn Lodge; Louisiana law to Tarus Sibley;

     Mississippi law to Arkil Truss and Craig Wise (for the vehicle he purchased in Mississippi);

     Missouri law to David Cox, Clyde Holmes, and April Hughes-Cox; New Jersey law to Marlene

     S. Karu, and Kolmon Nemes, Jr.; New York law to John Condon; North Carolina law to

     Leonard Shinhoster; Pennsylvania law to Kimberly Dominick and Kenneth Morgan; Texas law

     to Kory Fugazzi; Virginia law to Ralph Wayne Packett; and West Virginia law to Jay Wymer.

              Certain other named-Plaintiffs purchased or leased their vehicle in a state where they do

     not live. Earlier in this litigation, this Court found that neither a plaintiffs domicile, nor a

     defendant's domicile, alone, provides a "rational reason" to overcome the presumption of applying

     Michigan substantive law. See In re Takata Airbag Products Liab. Litig., 2016 WL 5848843, at

     *5 ("The only significant tie to California alleged is that Toyota is headquartered in California.

     This tie is not enough to defeat the presumption in favor of Michigan law or the interests of

     Pennsylvania, which is where [plaintiff] resides and purchased the Toyota."); In re Takata Airbag

     Products Liab. Litig., 2016 WL 6072406, at *6 ("The state of Pennsylvania's sole potential interest

     to this litigation is [plaintiffs] residence. The United States Supreme Court has held that residence

     alone does not create a state interest sufficient to overcome the presumption that Michigan law

     applies [to] claims filed in the state of Michigan.") (citation omitted).

              This Court also explained that because Michigan courts apply the doctrine of lex Jori

     (where the claim was filed)-rather than lex loci delicti (where the alleged harm occurred)-

     the location of the harm (where the vehicle was purchased or leased) does not provide a



                                                      -8-
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 9 of 32




     "rational reason" to overcome the presumption of applying Michigan substantive law. See In re

     Takata Airbag Products Liab. Litig., 2016 WL 6072406, at *6. Based on these rationales, the

     Court finds that there is no "rational reason" to depart from applying Michigan substantive law to

     the claims of these named-Plaintiffs: Sarie Bevins, Ramand Giddings, Judith Gross, Vicky Keen,

     Calaundra Miller, Gerald Muehl, Tremain Willis, and Craig Wise (for the vehicle he purchased in

     Louisiana).

            Based on this choice-of-law analysis, certain claims must be dismissed. Because the

     substantive la~ of Florida, Indiana, Kentucky, Tennessee, and Vermont do not apply to any

     named-Plaintiffs, the statutory claims under the laws of these states (Counts 12, 15-17, 33, and 36)

     are DISMISSED in full; as are the common law claims (Counts 4-6) to the extent they are asserted

     under the laws of these states. By extension, all these claims are also DISMISSED as to all

     putative class members with claims under the laws of these states. See Wooden v. Bd. of Regents

     of Univ. Sys. of Georgia, 247 F.3d 1262, 1288 (11th Cir. 2001) ("[A] claim cannot be asserted on

     behalf of a class unless at least one named plaintiff has suffered the injury that gives rise to that

     claim.") (quoting Prado-Sleiman ex rel. Prado v. Bush, 221 F.3d 1266, 1280 (11th Cir. 2000)).

            Even though General Motors attacks these claims with several arguments, for sake of

     brevity and clarity, the Court will not specifically reference these claims or General Motors's

     corresponding arguments elsewhere in this Order. For the same reasons, the Court also will not

     reference these claims in the conclusion sections of each heading. Where applicable, however, the

     Court refers to these dismissals as the "choice-of-law dismissals."

            Having determined the substantive law that governs the claims of each named-Plaintiff, the

     Court will now address the sufficiency of Plaintiffs' allegations.       The Court will begin by

     reviewing the fraud-based claims (common law and statutory), and then evaluate the remaining



                                                     -9-
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 10 of 32




     common law claims (negligence and unjust enrichment).            Finally, the Court will assess the

     nationwide-class Magnuson-Moss Warranty Act claim and the statewide-class breach of implied

     warranty claims.

     C.     NATIONWIDE-CLASS COMMON-LAW FRAUD AND
            STATEWIDE-CLASS STATUTORY CONSUMER PROTECTION CLAIMS

            Plaintiffs assert a nationwide-class common-law fraud claim (Count 4) and numerous

     statewide-class statutory consumer protection claims (Counts 7-10, 13-14, 19-20, 23, 25, 27-28,

     30-31, 34, 37, and 39). General Motors argues that all fraud-based claims should be dismissed

     because Plaintiffs fail to meet the pleading requirements of Rule 9(b), and also fail to allege that

     General Motors made material misrepresentations or omissions. In addition, General Motors

     contends that several of the fraud-based claims are barred by the economic loss rule of certain

     states, and that the Louisiana Products Liability Act bars the common law fraud claim under

     Louisiana law, as well as the claim under Louisiana's Unfair Trade Practices and Consumer

     Protection Law.

            For ease of reference, the Court refers to the common-law fraud and statutory consumer

     protection claims as "fraud-based" claims; this term accurately describes the claims and is

     consistent with the Puhalla Order. (See D.E. 3834 at 11.)

            1.      Rule 9(b) Pleading

            First, General Motors argues that all fraud-based claims must be dismissed because

     Plaintiffs fail to satisfy the pleading requirements of Rule 9(b). Throughout this case, the Court

     has rejected this challenge.

            In the first significant order in this litigation, this Court ruled that the plaintiffs "pleaded

     fraudulent concealment with sufficient particularity" against Mazda. In re Takata Airbag Products

     Liab. Litig., 193 F. Supp. 3d at 1336-37. There, like here, the plaintiffs' fraud-based claims were



                                                     - 10 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 11 of 32




     premised on Mazda's "fail[ure] to disclose its knowledge of a life threatening intlator defect prior

     to Plaintiffs' purchases through any mode of communication." (Id. at 1337; see also D.E. 2759 at

     1 2 ("Defendants knowingly misrepresented as safe GM vehicles and deceptively concealed the
     fact that intlators in these vehicles were prone [to] aggressively deploy and/or violently explode

     and maim or kill drivers and passengers.").)

            In the "Mazda Order," this Court carefully explained that, "[b]y definition," the plaintiffs

     could not "point to one particular statement by Mazda" because an omission claim is based on

     "a non-statement." In re Takata Airbag Products Liab. Litig., 193 F. Supp. 3d at 1337. To support

     their omission claim, the plaintiffs alleged that Mazda "had a duty to disclose the Inflator Defect

     because it ... [m ]ade incomplete representations about the safety and reliability of the Class

     Vehicles, while purposefully withholding material facts from Plaintiffs that contradicted these

     representations." Id. The plaintiffs further alleged that Mazda touted the safety of its vehicles

     through various marketing materials. Id. With these allegations, this Court found that the plaintiffs

     "sufficiently pleaded the 'who, what, when, and where' of their omission claim"-that is, the

     plaintiffs alleged that "Mazda failed to disclose its knowledge of a life threatening inflator defect

     prior to Plaintiffs' purchases through any mode of communication." Id.

            Following the Mazda Order, this Court rejected several other defendants' attempts to

     dismiss fraud-based claims on Rule 9(b) grounds. See, e.g., In re Takata Airbag Products Liab.

     Litig., No. 14-24009-CV, 2017 WL 775811, at *4-6 (S.D. Fla. Feb. 27, 2017) (denying, for reasons

     stated in Mazda Order, motion to dismiss common law fraudulent concealment claims on Rule 9(b)

     grounds); In re Takata Airbag Products Liab. Litig., 255 F. Supp. 3d 1241, 1258-59 (S.D. Fla.

     2017) (denying, for reasons stated in Mazda Order, motion to dismiss state statutory consumer

     protection claims on Rule 9(b) grounds); In re Takata Airbag Products Liab. Litig., No. 14-24009-




                                                    - 11 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 12 of 32




     CV, 2016 WL 5844872, at *3-4 (S.D. Fla. June 20, 2016) (denying, for reasons stated in

     Mazda Order, motion to dismiss on Rule 9(b) grounds common law fraudulent concealment claims

     and claims under state consumer protection laws).

             Here, Plaintiffs' allegations mirror the allegations of their predecessors. They allege that

     General Motors "had a duty to disclose the Inflator Defect" because it "[h ]ad exclusive and/or far

     superior knowledge and access to the facts," "[i]ntentionally concealed" the facts from Plaintiffs,

     and "[m]ade incomplete representations about the safety and reliability of the Defective Airbags

     and Class Vehicles, while purposefully withholding material facts from Plaintiffs that contradicted

     these representations."    (D.E. 2759 at         ~   240.)   Plaintiffs further allege that General Motors

     distributed marketing materials that touted General Motors's commitment as a brand to ensure

     customer safety, see id. at    ~~   155(a)-(n), including promoting four vehicles for receiving an

     Insurance Institute for Highway Safety "top safety pick," which, notably, included models subject

     to recalls for the Inflator Defect, id. at   ~   155(c). And finally, Plaintiffs allege that through these

     advertisements and promotional materials, General Motors "continuously maintained that GM-

     branded vehicles were safe and reliable, and uniformly concealed the Inflator Defect," which was

     "material to Plaintiffs' decisions to purchase or lease Class Vehicles." Id. at~ 154. Once more,

     the Court finds that these allegations satisfy Rule 9(b ). 1



             1
               Although the Court previously dismissed RICO claims against General Motors because
     Plaintiffs' allegations lacked particularity, that ruling was specific to Plaintiffs' claim that
     General Motors "engaged in a pattern of racketeering activity premised on mail and wire fraud."
     In re Takata Airbag Products Liab. Litig., 396 F. Supp. 3d at 1159.
             Notably, stating a RICO claim requires more than just alleging fraudulent conduct;
     a pattern of racketeering claim requires allegations showing that the defendant engaged in conduct
     of an enterprise through a pattern of racketeering activity. See Williams v. Mohawk Indus., Inc.,
     465 F.3d 1277, 1282 (11th Cir. 2006), abrogated on other grounds by Ray v. Spirit Airlines, Inc.,
     836 F .3d 1340 (11th Cir. 2016). And the "essence" of a RICO conspiracy claim is that "each
     defendant has agreed to participate in the conduct of an enterprise's illegal activities." Solomon
     v. Blue Cross & Blue Shield Ass 'n, 574 F. Supp. 2d 1288, 1291 (S.D. Fla. 2008)

                                                            - 12 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 13 of 32




            2.       Omissions and Misstatements

             Second, General Motors argues that all fraud-based claims must be dismissed because

     Plaintiffs do not adequately allege that General Motors either failed to disclose the Takata inflater

     defect, or made any actionable misstatements. Plaintiffs maintain that General Motors breached a

     duty owed to the Plaintiffs by failing to fully inform them about the nature of the Takata inflater

     defect. Plaintiffs also contend that General Motors made actionable misstatements by falsely

     touting the safety of their vehicles.

             In the Puhal/a Order, the Court resolved a similar challenge brought by Mercedes, Audi,

     and Volkswagen. Looking to prior rulings in this case, this Court explained that, by definition,

     Plaintiffs cannot point to one particular statement because an omission is a non-statement.

     (See D.E. 3834 at 13 (quoting In re Takata Airbag Products Liab. Litig., 193 F. Supp. 3d at 1337-

     38).) After reviewing the plaintiffs' allegations, the Court found that the plaintiffs sufficiently

     alleged that Mercedes, Audi, and Volkswagen had a duty to disclose the Inflater Defect, and thus

     declined to dismiss the fraud-based claims. See id. at 13-14.

             Like the plaintiffs in Puhal/a, Plaintiffs here also allege that General Motors had a duty to

     disclose the Inflater Defect because it had exclusive and/or far superior knowledge and access to

     facts that were not known to or reasonably discoverable by Plaintiffs, and which General Motors


     (emphasis in original) (citing 18 U.S.C. § 1962(d)). Furthermore, "[g]iven the routine use of mail
     and wire communications in business operations ... [,] 'RICO claims premised on mail or wire
     fraud must be particularly scrutinized because of the relative ease with which a plaintiff may mold
     a RICO pattern from allegations that, upon closer scrutiny, do not support it."' Crawford v.
     Franklin Credit Mgmt. Corp., 758 F.3d 473,489 (2d Cir. 2014) (quoting Efron v. Embassy Suites
     (Puerto Rico), Inc., 223 F.3d 12, 20 (1st Cir. 2000)).
              The Court dismissed the RICO claims against General Motors because the only
     particularized "pattern of racketeering" and "conspiracy" allegation was a single communication
     between Takata and a specific General Motors employee. See In re Takata Airbag Products Liab.
     Litig., 396 F. Supp. 3d at 1160 (finding that Plaintiffs did not explain how the alleged statement,
     which was "susceptible to numerous explanations," constituted mail or wire fraud). In short,
     Plaintiffs' allegations did not clear the pleading hurdles required to state a RICO claim.

                                                    - 13 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 14 of 32




     intentionally concealed from Plaintiffs, all the while making incomplete representations about the

     safety and reliability of their vehicles. (See D.E. 2759 at ilil 240(a)-(c).) For the reasons explained

     in the Puhalla Order, and as the Court has throughout this case on similar allegations, the Court

     declines to dismiss any fraud-based claims on this ground.

             As for General Motors' s "puffery" argument, the Court also explained in the Puhalla Order

     that "[a]lthough the marketing of safety features may be construed as 'puffery' when viewed in

     isolation, such marketing can 'cross the line from mere puffery to active misrepresentations' when

     statements about safety are read next to allegations that an automotive manufacturer had actual

     knowledge of the alleged safety defect." (See D.E. 3834 at 14-15 (quoting In re Gen. Motors LLC

     Ignition Switch Litig., 257 F. Supp. 3d 372,457 (S.D.N.Y. 2017); citing In re Toyota Motor Corp.,

     No. 8:l0ML 02151 JVS (FMOx), 2012 WL 12929769, at *18 (C.D. Cal. May 4, 2012)

     ("Advertising a car as safe and reliable when it actually has a safety-related defect that may render

     it unable to stop is not 'within the tolerable range of commercial puffery,' especially because

     Toyota allegedly had exclusive knowledge of the SUA defect.")).)

             Like the plaintiffs in Puhalla, Plaintiffs here allege that General Motors distributed

     marketing materials that touted General Motors's commitment to vehicle safety. (See D.E. 2759

     at ilil l 55(a)-(n).) Among other examples, Plaintiffs allege that General Motors: (1) promoted four

     vehicles as receiving an Insurance Institute for Highway Safety "top safety pick" (which included

     models subject to recalls for the Inflator Defect); (2) published an interview with General Motors's

     Executive Director of Vehicle Safety and Crashworthiness, who explained that "internal

     requirements for vehicle safety and crashworthiness ... go above and beyond federal standards";

     and (3) published a video advertising General Motors's "quality processes in the plant[s] that

     prevent any defects from getting out." Id. at ilil 155(c), (h), (1). Plaintiffs also allege that, through




                                                      - 14 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 15 of 32




     these promotions, General Motors "continuously maintained that GM-branded vehicles were safe

     and reliable, and uniformly concealed the Inflater Defect"-which was "material to Plaintiffs'

     decisions to purchase or lease Class Vehicles." Id. at ,r 154. And finally, as the Court found in a

     previous order, Plaintiffs' allegations demonstrate that General Motors had actual knowledge of

     the Inflator Defect. (See In re Takata Airbag Products Liab. Litig., 396 F. Supp. 3d at 1159;

     see also D.E. 2759 at ,r,r 9-12, 102-23.) Taken together, the Court finds that Plaintiffs sufficiently

     allege that the promotion of vehicle safety in General Motors' s marketing materials crosses the

     line from mere "puffery" to active misrepresentation.

            So, in addition to the duty to disclose, the Court also finds that Plaintiffs' allegations of

     material misstatements-i.e. that General Motors continued to promote the safety of their vehicles

     despite having actual knowledge of the inflater defect-are sufficient to survive the Motion to

     Dismiss. Of course, at summary judgment or trial,' General Motors can present evidence to

     disprove these allegations. But for now, the claims survive dismissal.

            3.      Economic Loss Bars

            Third, General Motors argues that the economic loss rule bars claims for violation of

     North Carolina's Unfair or Deceptive Trade Practices Act (Count 30), Pennsylvania's Unfair

     Trade Practices and Consumer Protection Law (Count 31), and Texas's Deceptive Trade Practices-

     Consumer Protection Act (Count 34) because Plaintiffs only seek economic loss damages.

     General Motors extends this argument to the common law fraud claims under Michigan,

     North Carolina, and Texas law. Plaintiffs urge that several of these states recognize a fraud

     exception to the economic loss rule, and thus their statutory and common law fraud-based claims

     can proceed under the laws of those states. Beginning with Michigan, the Court addresses these

     arguments in tum.




                                                     - 15 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 16 of 32

                                                                                                            I
                                                                                                            t
                                                                                                            t
                                                                                                            t
                    a)      Michigan

            To start, General Motors argues that the common law fraud claim under Michigan law

     should be dismissed as barred by the economic loss rule. Plaintiffs point out that the Court already

     determined earlier in this case that Michigan's economic loss rule does not bar fraud claims.

     More precisely, this Court found that the plaintiffs' fraudulent concealment claim against Takata

     was not barred by Michigan's economic loss rule. See In re Takata Airbag Products Liab. Litig.,

     No. 14-24009-CV, 2017 WL 2406711, at *7 (S.D. Fla. June 1, 2017).

            In denying Takata's motion to dismiss, this Court relied on Huron Tool & Eng'g Co. v.           I
     Precision Consulting Servs., Inc., where the Michigan Court of Appeals ruled there is an exception

     to Michigan's economic loss rule for fraudulent inducement claims. 532 N.W. 2d 541 (Mich. Ct.
                                                                                                            I
     App. 2001 ). There, the Michigan Court of Appeals reasoned that "[f]raud in the inducement

     presents a special situation where parties to a contract appear to negotiate freely-which normally
                                                                                                            I
     would constitute grounds for invoking the economic loss doctrine-but where in fact the ability

     of one party to negotiate fair terms and make an informed decision is undermined by the other

     party's fraudulent behavior." Id. at 545. The Court of Appeals then explained that "[t]he danger

     of allowing contract law to 'drown in a sea of tort' exists only where fraud and breach of contract    t
                                                                                                            r

                                                                                                            I
     claims are factually indistinguishable. However, a claim of fraud in the inducement, by definition,

     redresses misrepresentations that induce the buyer to enter into a contract but that do not in
                                                                                                            &:


     themselves constitute contract or warranty terms subsequently breached by the seller." Id. at 546

     (internal citations and quotations omitted).

            Following Huron's reasoning, this Court found in its previous order that the plaintiffs'

     fraudulent concealment claims "redress[ ed] misrepresentations that allegedly induced Plaintiffs to

     purchase vehicles, but [did] not themselves constitute contract or warranty terms." In re Takata



                                                    - 16 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 17 of 32




     Airbag Products Liab. Litig., 2017 WL 2406711, at *7. This Court further explained that "[t]his

     'precontractual' conduct [was] not covered by contractual remedies and thus application of the

     economic loss doctrine to bar Plaintiffs' claims [was] inconsistent with the rationale of the doctrine

     itself-to encourage parties to negotiate economic risks through warranty provisions and price."

     Id. (citing Huron Tool & Eng'g Co., 532 N.W. 2d at 544-45). After finding that the fraudulent

     concealment claim was "extraneous to any contractual dispute," this Court ruled that Michigan's

     economic loss rule did not bar the claim. Id.

             Here, even though the claim in Count 4 is styled as fraud-as opposed to fraudulent

     concealment or inducement-what matters legally is what Plaintiffs allege. See Huber v. Crop

     Prod. Servs., Inc., No. 06-14564-BC, 2007 WL 2746625, at *6 (E.D. Mich. Sept. 19, 2007)

     (ruling Michigan's economic loss rule did not bar fraud claim where the plaintiff alleged that the

     defendant's misrepresentations, which were extraneous to the contract, induced the plaintiff to

     contract with the defendant). And Plaintiffs here allege that General Motors's precontractual

     conduct-i.e. "conceal[ing] and suppress[ing] ... material facts to falsely assure purchasers and

     consumers that the Defective Airbags and Class Vehicles were capable of performing safely" (D.E.

     2759 at ,r 242)-induced Plaintiffs to purchase their vehicles because the unknown material facts

     "would be relied on by a reasonable person purchasing, leasing or retaining a new or used motor

     vehicle, and because they directly impact the value of the Class Vehicles purchased or leased by

     Plaintiffs and the Class, id. at ,r 241.

             In other words, Plaintiffs' fraud claim seeks to "redress misrepresentations that allegedly

     induced Plaintiffs to purchase vehicles, but [did] not themselves constitute contract or warranty

     terms." In re Takata Airbag Products Liab. Litig., 2017 WL 2406711, at *7. The Court thus finds

     that the fraud claim is "extraneous to any contractual dispute." Id. And, same as before, applying



                                                     - 17 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 18 of 32




     the economic loss rule to bar Plaintiffs' fraud claim under Michigan law would be "inconsistent

     with the rationale of the doctrine itself." Id. (citing Huron Tool & Eng'g Co., 532 N.W. 2d at 544-

     45). Therefore, because Plaintiffs allege General Motors's precontractual concealment of material

     facts induced Plaintiffs to purchase their vehicles, the Court finds that the fraud claim is not barred

     by Michigan's economic loss rule.

                    b)      North Carolina and Pennsylvania

            In the Puhalla Order, the Court resolved economic loss challenges brought by Mercedes,

     Audi, and Volkswagen to the plaintiffs' claims under Pennsylvania's Unfair Trade Practices and

     Consumer Protection Law (Count 31) and North Carolina's Unfair or Deceptive Trade Practices

     Act (Count 30). The Court reaches the same conclusions here. The claim under Pennsylvania's

     Unfair Trade Practices and Consumer Protection Law is barred by the economic loss rule.

     (See D.E. 3834 at 16 (citing Werwinski v. Ford Motor Co., 286 F.3d 661, 681 (3d Cir. 2002)

     (affirming dismissal of Unfair Trade Practices and Consumer Protection Law claim as barred by

     economic loss rule); D.E. 1208 at 9 (ruling same under Werwinski)).) Accordingly, Count 31 is

     DISMISSED.

            As for the claim under North Carolina law, like the plaintiffs in Puhalla, Plaintiffs here

     also allege that General Motors "failed to disclose and actively concealed the dangers and risks

     posed by the Class Vehicles and/or the Defective Airbags installed in them" "with intent that others

     rely upon such concealment, suppression or omission, in connection with the sale of the Class

     Vehicles and/or the Defective Airbags installed in them" (D.E. 2759 at ,r,r 628-29); and that had

     Plaintiffs "been aware of the Inflator Defect that existed in the Class Vehicles and/or the Defective

     Airbags installed in them," then Plaintiffs would not have purchased their vehicles or paid as much

     for them, id. at ,r 641. These allegations sufficiently allege that General Motors had a separate and



                                                     - 18 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 19 of 32




     distinct duty under North Carolina law to not provide false information to induce the purchase of

     the vehicles. (See D.E. 3834 at 17-18 (citing Schumacher Immobilien Und Beteiligungs AG v.

     Prova, Inc., No. 1:09cv00018, 2010 WL 3943754, at *2 (M.D.N.C. Oct. 7, 2010) (ruling that a

     party to a contract "owes the other contracting party a separate and distinct duty not to provide

     false information to induce the execution of the contract") (citing Kindred of N. C., Inc. v. Bond,

     584 S.E. 2d 846, 853 (N.C. Ct. App. 2003) (ruling defendant "owed a duty to provide accurate, or

     at least negligence-free financial information" to the plaintiff))).) Thus, the North Carolina Unfair

     or Deceptive Trade Practices Act claim is not barred by the economic loss rule.

            Although the Court did not address in the Puhalla Order whether the economic loss rule

     bars common law fraud claims under North Carolina law, earlier in this case the Court determined

     that other plaintiffs' common law fraudulent concealment claim survived the economic loss rule.

     See In re Takata Airbag Products Liab. Litig., 2017 WL 2406711, at *8 (denying motion to dismiss

     because it was "clear that claims for fraud are not barred by North Carolina's economic loss rule")

     (citing Bradley Woodcraft, Inc. v. Bodden, 795 S.E. 2d 253, 259 (N.C. Ct. App. 2016)).

     North Carolina courts have ruled likewise as to common law fraud claims. See also City of High

     Point, N.C. v. Suez Treatment Sols. Inc., No. 1:19CV540, 2020 WL 1307017, at *11 (M.D.N.C.

     Mar. 19, 2020) (ruling economic loss rule did not bar plaintiff's fraud claim where plaintiff

     plausibly alleged a separate and distinct duty to not provide false information to induce the

     execution of the contract); SAS Inst. Inc. v. World Programming Ltd., No. 5:10-CV-25-FL, 2013

     WL 12171748, at *8-9 (E.D.N.C. Aug. 8, 2013) (ruling economic loss rule did not bar fraud claim

     premised on defendant's duty to not deceive plaintiff). Therefore, the Court also declines to

     dismiss the common law fraud claim under North Carolina's economic loss rule.




                                                    - 19 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 20 of 32




                    c)      Texas

            Finally, General Motors argues that the fraud-based claims under Texas law are barred by

     the economic loss rule. The seminal economic loss case in Texas is Shary/and Water Supply Corp.

     v. City of Alton. 354 S.W. 3d 407 (Tex. 2011). There, the Supreme Court of Texas reversed a

     ruling by the Court of Appeals that barred a negligence claim under the economic loss rule. Id. at

     415, 424. The Supreme Court of Texas explained that the Court of Appeals "overstate[d] and

     oversimplifie[ d] the economic loss rule," and "overlook[ ed] all of the tort claims for which courts

     have allowed recovery of economic damages even absent physical injury or property damage." Id.

     at 418. Among these claims, are claims for "negligent misrepresentation ... fraud, fraudulent

     inducement ... and some statutory causes of action ...." Id. at 418-19.

            Under Texas law, "[b]reach of 'an independent legal duty, separate from the existence of

     the contract itself,' represents a particular situation where tort claims (based on that independent

     duty) may co-exist with contract claims (based on a breach of the contract)." McCaig v. Wells

     Fargo Bank (Texas), N.A., 788 F.3d 463, 474-75 (5th Cir. 2015) (quoting Formosa Plastics Corp.

     USA v. Presidio Eng'rs & Contractors, Inc., 960 S.W. 2d 41, 47 (Tex. 1998)). Thus, a party can

     state a tort claim "when the duty allegedly breached is independent of the contractual undertaking

     and the harm suffered is not merely the economic loss of a contractual benefit." Id. at 475

     (quoting Chapman Custom Homes, Inc. v. Dallas Plumbing Co., 445 S.W. 3d 716, 718

     (Tex. 2014)). And in Texas, there is a duty "to not act illegally to procure a contract [that] is

     separate and independent from the duties established by the contract itself." Conquest Drilling

     Fluids, Inc. v. Tri-Flo Intern., Inc., 137 S.W. 3d 299, 309-10 (Tex. App. 2004) (citing Formosa

     Plastics Corp. USA, 960 S.W. 2d at 45-46). Finally, breach of statutory duties "will not be

     shielded from liability simply by showing [the] violation also violated a contract." McCaig, 788



                                                    - 20 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 21 of 32




     F.3d at 475.

            Here, as discussed above, Plaintiffs allege that General Motors "failed to disclose and

     actively concealed the dangers and risks posed by the Class Vehicles and/or the Defective Airbags

     installed in them" "with the intent to induce consumers to purchase or lease them," and that had

     Plaintiffs "been aware of the Inflator Defect that existed in the Class Vehicles and/or the Defective

     Airbags installed in them," then Plaintiffs would not have purchased their vehicles or paid as much

     for them. (See D.E. 2759 at~~ 700-01, 714.)

            The Court finds that these allegations adequately allege that General Motors had a

     "separate and independent" duty under Texas law to not provide false information to induce the

     purchase of the Class Vehicles. The Court thus declines to dismiss the fraud-based claims under

     Texas's economic loss rule. See also In re Gen. Motors LLC Ignition Switch Litig., 257 F. Supp.

     3d at 448 (ruling economic loss rule did not bar Texas Deceptive Trade Practices Act claim where

     gravamen of claim was that General Motors violated statutory duties "not to misrepresent the

     quality and safety of [its] cars and not to conceal defects prior to Plaintiffs' purchases of their

     allegedly defective cars"); see also Bates Energy Oil & Gas v. Complete Oil.field Servs., 361 F.

     Supp. 3d 633,655 (W.D. Tex. 2019) (ruling common law fraud claim not barred by economic loss

     rule where plaintiff alleged that defendant had independent duty to not commit fraud); Peterson

     Group, Inc. v. PLTQ Lotus Grp., L.P., 417 S.W. 3d 46, 63 (Tex. App. 2013) (same).

            4.      Louisiana Fraud-Based Claims

            Finally, General Motors argues that the Louisiana Products Liability Act bars both the

     common law fraud claim under Louisiana law, as well as the claim under Louisiana's Unfair Trade

     Practices and Consumer Protection Law (Count 19). This time, Plaintiffs agree with General

     Motors. (See D.E. 3034 at 164.) These claims are accordingly DISMISSED.




                                                    - 21 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 22 of 32




            5.      Conclusion

            In summary, Count 4 is DISMISSED only as to named-Plaintiff Tarus Sibley, the lone

     named-Plaintiff whose fraud claim is governed by Louisiana law. By extension, Count 4 is also

     DISMISSED as to all putative class members with the same claim. See Wooden, 247 F.3d at 1288

     ("[A] claim cannot be asserted on behalf of a class unless at least one named plaintiff has suffered

     the injury that gives rise to that claim.") (quoting Prado-Steiman, 221 F.3d at 1280). Finding no

     other arguments for dismissal, and after accounting for the choice-of-law dismissals and the states

     excluded by Plaintiffs (Florida and Pennsylvania), surviving and proceeding to summary judgment

     under Count 4 are the claims of all named-Plaintiffs whose fraud claims are governed under the

     laws of Alabama, California, Georgia, Michigan, Mississippi, Missouri, New Jersey, New York,

     North Carolina, Texas, Virginia, and West Virginia.

            As for the statewide-class statutory consumer protection claims, only the claims under

     Louisiana's Unfair Trade Practices and Consumer Protection Law (Count 19) and Pennsylvania's

     Unfair Trade Practices and Consumer Protection Law (Count 31) are DISMISSED. The consumer

     protection claims in Counts 7-10, 13-14, 20, 23, 25, 27-28, 30, 34, 37, and 39 will proceed.

     D.     REMAINING NATIONWIDE-CLASS COMMON-LAW CLAIMS

            The Court will now address General Motors' s challenges to the nationwide-class common-

     law negligence (Count 5) and unjust enrichment (Count 6) claims. Plaintiffs explain that these

     claims are asserted "under the common law of' negligence and unjust enrichment "as there are no

     true conflicts (case-dispositive differences) among various states' laws." (See D.E. 2759 at~~ 251,

     258.) Alternatively, though, these claims are asserted under the laws of the states where the

     vehicles were purchased. At this stage, the Court will determine whether Plaintiffs have stated

     negligence and unjust enrichment claims under applicable state common law. Cf In re Takata

     Airbag Products Liab. Litig., 2017 WL 2406711, at *5 (evaluating nationwide fraudulent

                                                    - 22 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 23 of 32




     concealment claims under applicable state common law). The Court begins with the negligence

     claims and then proceeds to the unjust enrichment claims.

            1.      Negligence (Count 5)

            General Motors argues that all negligence claims should be dismissed because Takata' s

     criminal acts-which Takata admitted to in the Takata Plea Agreement-break any causal

     connection between General Motors' s allegedly negligent conduct and Plaintiffs' purported

     injuries. Alternatively, General Motors argues that the Louisiana Products Liability Act bars

     negligence claims under Louisiana law.

                    a)     Causation

            To start, the Court previously declined to judicially notice the contents of the Takata Plea

     Agreement for its truth because, regardless of reliability, meaning, or actual proof, the parties

     heavily disputed the contents. See In re Takata Airbag Products Liab. Litig., 396 F. Supp. 3d at

     1128-29. By extension, the Court declined to dismiss the entire complaint for lack of standing on

     the grounds that Takata's admissions demonstrated that Plaintiffs' injuries were not "fairly

     traceable" to certain defendants' actions. Id. at 1129. Likewise here, because the contents of the

     Takata Plea Agreement are heavily disputed, it is premature to dismiss Count 5 at this stage.

     Whether Takata's admissions are sufficient to sever the causal connection between Plaintiffs'

     injuries and General Motors's allegedly negligent conduct is an issue appropriate for resolution at

     summary judgment or trial.




                                                   - 23 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 24 of 32




                    b)     The Louisiana Products Liability Act Bar

            Next, after accounting for the choice-of-law dismissals and the states excluded by

     Plaintiffs, 2 negligence claims remain under the laws of Georgia, Louisiana, Mississippi, Missouri,

     New Jersey, New York, Texas, Virginia, and West Virginia. General Motors's only remaining

     argument is that the Louisiana Products Liability Act bars common law negligence claims under

     Louisiana law because the Act establishes the exclusive theories of liability for manufacturers for

     damages caused by their products.       Here too, Plaintiffs agree.     (See D.E. 3034 at 164.)

     Accordingly, Count 5 is DISMISSED as to negligence claims asserted under Louisiana law.

                    c)     Conclusion

            Finding no other arguments for dismissal, Count 5 is DISMISSED only as to named-

     Plaintiff Tarus Sibley, the lone named-Plaintiff whose negligence claim is governed by Louisiana

     law. By extension, Count 5 is also DISMISSED as to all putative class members with the same

     claim. See Wooden, 247 F.3d at 1288 ("[A] claim cannot be asserted on behalf of a class unless at

     least one named plaintiff has suffered the injury that gives rise to that claim.") (quoting Prado-

     Steiman, 221 F.3d at 1280).

            As for the surviving claims, Count 5 will proceed as to all named-Plaintiffs whose

     negligence claims are governed under the laws of Georgia, Mississippi, Missouri, New Jersey,

     New York, Texas, Virginia, and West Virginia.

            2.      Uniust Enrichment (Count 6)

            Plaintiffs also assert a nationwide-class common-law unjust enrichment claim.

     General Motors argues that: (1) certain unjust enrichment claims should be dismissed because



            2
               The Complaint specifically excludes from this claim consumers from Alabama,
     California, Florida, Illinois, Massachusetts, Michigan, Nevada, North Carolina, Pennsylvania,
     and South Carolina. (D.E. 2759 at ,r 251.)

                                                   - 24 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 25 of 32




     Plaintiffs have an adequate remedy at law by virtue of their contractual express warranties;

     (2) California unjust enrichment claims should be dismissed because California does not recognize

     unjust enrichment as a standalone cause of action; and (3) Louisiana unjust enrichment claims are

     barred by the Louisiana Products Liability Act. As to the third argument, Plaintiffs agree with

     General Motors. Thus, Count 6 is DISMISSED as to named-Plaintiff Tarus Sibley, the lone

     named-Plaintiff whose unjust enrichment claim is governed by Louisiana law. The Court will now

     address General Motors' s other arguments.

                    a)      Adequate Remedy at Law (Express Warranties)

            First, General Motors argues that the nationwide-class unjust enrichment claim should be

     dismissed because Plaintiffs have an adequate remedy at law by virtue of their contractual express

     warranties. The Court finds that General Motors' s argument is unavailing for the same reasons

     explained in the Puhalla Order: not only has General Motors failed to provide the Court with any

     written express warranties covering any of Plaintiffs' vehicles, but also, Plaintiffs allege that they

     do not have an adequate remedy at law, and that the warranties are not enforceable because they

     are procedurally and substantively unconscionable. (See D.E. 2759 at ,r,r 190-92, 262; D.E. 3834

     at 27-28 (citing In re Takata Airbag Products Liab. Litig., 193 F. Supp. 3d at 1344-45) (rejecting

     argument that unjust enrichment claims must be dismissed because plaintiffs had adequate remedy

     at law through contractual express warranties) (Mazda Order); In re Takata Airbag Products Liab.

     Litig., 2017 WL 775811, at *6 (citing Mazda Order and ruling same); see also In re Takata Airbag

     Products Liab. Litig., 255 F. Supp. 3d at 1260 (citing Mazda Order and ruling same as to "any

     state's law" on this ground); In re Takata Airbag Products Liab. Litig., 2016 WL 5848843, at *9

     (citing Mazda Order and ruling same).)




                                                     - 25 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 26 of 32




            In addition, Plaintiffs can maintain equitable unjust enrichment claims in the alternative to

     their legal claims. (See D.E. 3834 at 28 (citing Tershakovec v. Ford Motor Co., No. 17-21087-

     CIV, 2018 WL 3405245, at *14 (S.D. Fla. July 12, 2018) ("Plaintiffs may maintain an unjust

     enrichment claim in the alternative to their breach of express warranty claim.") (citing Martorella

     v. Deutsche Bank Nat. Tr. Co., 931 F. Supp. 2d 1218, 1227-28 (S.D. Fla. 2013) ("Plaintiff may,

     however, maintain an equitable unjust enrichment claim in the alternative to her legal claims

     against Defendants.")); Fed. R. Civ. P. 8(a)(3), (d)(2) (permitting pleading in the alternative)).)

     This is because it is "only upon a showing that an express contract exists between the parties that

     the unjust enrichment count fails."     Id. (emphasis in original) (quoting In re Takata Airbag

     Products Liab. Litig., 193 F. Supp. 3d at 1344 ). And because General Motors has not made this

     showing here, their motion to dismiss "on these grounds is premature." Id. at 28-29 (quoting

     Martorella, 931 F. Supp. 2d at 1228).

            Finally, even though "equitable relief ultimately may not be awarded [because] there exists

     an adequate remedy at law," Plaintiffs "certainly may plead alternative equitable relief' at this

     stage. Id. at 29 (quoting Adelphia Cable Partners, Inc. v. E & A Beepers Corp., 188 F.R.D. 662,

     666 (S.D. Fla. 1999)). Provided there is evidence proving the existence of enforceable written

     express warranties, General Motors may renew their argument at summary judgment. But for

     now, the claims survive.

                    b)     Standalone Cause of Action (California)

            Finally, General Motors argues that California unjust enrichment claims should be

     dismissed because California does not recognize unjust enrichment as a standalone cause of action.

            California recognizes the principle behind unjust enrichment by requiring "restitution if

     [a defendant] is unjustly enriched at the expense of another. The recipient of the benefit is liable



                                                    - 26 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 27 of 32




     only if the circumstances are such that, as between two persons, it is unjust for the recipient to

     retain it." In re Takata Airbag Products Liab. Litig., 255 F. Supp. 3d at 1261 (quoting City of

     Chula Vista v. Gutierrez, 143 Cal. Rptr. 3d 689, 692 (Cal. Ct. App. 2012)). Previously, the Court

     only allowed California unjust enrichment claims to proceed where the plaintiff alleged that they

     purchased their vehicle from a defendant-affiliated dealership. See id.

               Here, California law applies to the claims of Plaintiffs John Brugaletta, Donovan J. Jacobs,

     Gene Paleno, and Jay Riojas. The unjust enrichment claims can proceed for Brugaletta, Jacobs,

     and Riojas because their vehicles were purchased from General Motors dealerships.                 (See

     D.E. 2759 at     ~   42 (Brugaletta purchased new vehicle "from Stewart Chevrolet, a New GM

     dealership"); id. at   ~   51 (Jacobs purchased new vehicle from "Mark Christopher Auto Center, a

     New GM dealership"); id. at~ 63 (Riojas purchased new vehicle "from Courtesy Chevrolet Center,

     a New GM dealership").) Paleno's unjust enrichment claim, however, is DISMISSED because

     his vehicle was purchased used "in a private party sale" and he offers no additional allegations

     from which the Court could infer that the private party had any affiliation with Mercedes. Id. at

     ~   62.

                      c)        Conclusion

               In summary, finding no other arguments for dismissal, Count 6 is DISMISSED only as to

     named-Plaintiffs Gene Paleno and Tarus Sibley.            By extension, because there are no class

     representatives with unjust enrichment claims under Louisiana law, Count 6 is also DISMISSED

     as to all putative class members with this claim. See Wooden, 247 F.3d at 1288 ("[A] claim cannot

     be asserted on behalf of a class unless at least one named plaintiff has suffered the injury that gives

     rise to that claim.") (quoting Prado-Steiman, 221 F .3d at 1280).

               As for the claims that survive, Count 6 will proceed as to all named-Plaintiffs whose unjust



                                                      - 27 -
                                                                                                              I
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 28 of 32



                                                                                                              f
     enrichment claims are governed under the laws of Alabama, California (except Gene Paleno ),

     Georgia, Michigan, Mississippi, Missouri, New Jersey, New York, North Carolina, Pennsylvania,
                                                                                                              II
                                                                                                              Ii



     Texas, Virginia, and West Virginia.

     E.     NATIONWIDE-CLASS MAGNUSON-MOSS WARRANTY ACT AND
            STATEWIDE-CLASS BREACH OF IMPLIED WARRANTY CLAIMS

            Finally, Plaintiffs assert a nationwide-class Magnuson-Moss Warranty Act claim. In the

     alternative, they assert statewide-class breach of implied warranty claims under the laws of several

     states. General Motors argues that the Magnuson-Moss Warranty Act claim must be dismissed

     because Plaintiffs fail to assert implied warranty claims under the laws of every state, and
                                                                                                              I
     additionally, because Plaintiffs do not meet the 100-plaintiff requirement to bring a class action

     under the Act. As to the alternative claims for breach of implied warranty under state law,              l,
     General Motors argues that certain claims are barred by the statute of limitations, and that claims
                                                                                                              I
     under Michigan and Texas law must be dismissed for failing to allege pre-suit notice.

            1.      Nationwide-Class Magnuson-Moss Warranty Act Claim {Count 1)

            Despite asserting a nationwide-class Magnuson-Moss Warranty Act claim, Plaintiffs assert

     breach of implied warranty claims under the laws of only 13 states. For the reasons fully explained

     in the Puha/la Order, the nationwide-class Magnuson-Moss Warranty Act claim in Count 1 is

     DISMISSED for lack of standing. (See D.E. 3834 at 44-4 7 ("Because standing is a claim-specific

     determination and implied warranty claims under the [Magnuson-Moss Warranty] Act 'arise out

     of and are defined by' state law, the Court finds that the named-Plaintiffs lack standing to represent

     putative class members of states for which there are no breach of implied warranty claims.").)

     Furthermore, Count 1 is dismissed in its entirety because-unlike the nationwide-class common-

     law claims-Plaintiffs explicitly assert that "[i]n the event the Court declines to certify a

     Nationwide Consumer Class under the Magnuson-Moss Warranty Act," they assert statewide-



                                                     - 28 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 29 of 32




     class breach of implied warranty claims under the laws of several states. (See D.E. 2759 at 11344,

     449, 455, 468, 517, 523, 553, 580, 617, 669, 721, 772, 803.) Because Count 1 is dismissed for

     lack of standing, the Court need not address General Motors' s separate argument regarding the

     100-plaintiff requirement. The Court will now address the state breach of implied warranty claims.

             2.         Statewide-Class Implied Warranty Claims (Counts 11, 18, 21-22, 24, 26, 29,
                        32, 35, 38, and 40)

             Plaintiffs assert breach of implied warranty claims under laws of California, Louisiana,

     Michigan, Mississippi, Missouri, New Jersey, New York, Pennsylvania, Texas, Virginia, and

     West Virginia. General Motors argues that several of these claims are barred by the statute of

     limitations, and that claims under Michigan and Texas law should be dismissed for failure to allege

     pre-suit notice.

                        a)    Time Bars

             In the Puhalla Order, the Court ruled that fraudulent concealment tolling applies in, among

     other states, California, Louisiana, Michigan, Mississippi, New Jersey, New York, Pennsylvania,

     Texas, and Virginia.      (See D.E. 3834 at 48-49.) The only states left unaccounted for here,

     Missouri and West Virginia, also recognize fraudulent concealment tolling. See Owen v. Gen.

     Motors Corp., 533 F.3d 913, 919-20 (8th Cir. 2008) (citing Hasenyager v. Bd. of Police Comm 'rs

     of Kansas City, 606 S.W. 2d 468,471 (Mo. Ct. App. 1980)); Dunn v. Rockwell, 225 W. Va. 43, 53

     (W. Va. 2009).

             Here, Plaintiffs assert numerous allegations detailing General Motors' s knowledge of the

     risks posed by the Takata airbags installed in their vehicles, their alleged failure to fully investigate

     or disclose the seriousness of the issue to consumers or regulatory authorities, and their continued

     selling and leasing of vehicles installed with Takata airbags. See supra Sec.III.C.1-2. Viewing

     these allegations in the light most favorable to Plaintiffs, as the Court must at this stage, the Court


                                                      - 29 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 30 of 32
                                                                                                                   \
                                                                                                                   f
     finds that fraudulent concealment tolling applies to the breach of implied warranty claims.                   It
                            Pre-Suit Notice (Michigan and Texas)                                                   I:
                    b)

            Finally, General Motors argues that the implied warranty claims under Michigan and Texas               i
     law should be dismissed because Plaintiffs fail to allege pre-suit notice. Plaintiffs disagree.

            Michigan and Texas have adopted the same Uniform Commercial Code provision related

     to notice of a breach of warranty: "[t]he buyer must within a reasonable time after he discovers or
                                                                                                               Ii
     should have discovered any breach notify the seller of breach or be barred from any remedy." See
                                                                                                               I
     Tex. Bus. & Com. Code § 2.607(c)(l); Mich. Comp. Laws Ann. § 440.2607(3)(a). Previously,

     this Court declined to dismiss a breach of implied warranty claim under Texas law for lack of pre-
                                                                                                               ''  I

                                                                                                                   ~




                                                                                                               I
     suit notice. In re Takata Airbag Products Liab. Litig., 2017 WL 775811, at *8. There, the

     plaintiffs alleged that Ford Motor Company was on notice of its alleged breach of implied warranty
                                                                                                                   I
     from "from consumer complaints, internal investigations, numerous individual letters sent by                  I
     consumers, and their knowledge of the alleged inflater defect," as well as from receiving a notice        I
     letter from a plaintiff prior to the filing of the complaint. Id. Noting that Texas law did "not          I
     specify a particular kind of notice, only that notice to the defendant be given," the Court found that

     the plaintiffs' allegations satisfied the pre-suit notice requirement. Id.
                                                                                                               lI
            Here too, Plaintiffs allege that General Motors was on notice of the breached implied

     warranties through their "knowledge of the issues" and "by customer complaints, by numerous

     complaints filed against them and/or others, by internal investigations, and by numerous individual

     letters and communications sent by consumers before or within a reasonable amount ohime after

     Honda issued the first recalls and the allegations of the Inflator Defect became public." (D.E. 2759

     at ,r,r 521, 725.) Same as before, and because Texas's and Michigan's pre-suit notice requirements

     are congruent, the Court finds that Plaintiffs sufficiently allege pre-suit notice under Texas and

                                                                                                              i
                                                                                                              t

                                                     - 30 -                                                   I
                                                                                                              f
                                                                                                              ''
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 31 of 32




     Michigan law.

            3.       Conclusion

            In sum, the Magnuson-Moss Warranty Act claim in Count 1 is DISMISSED in full, and

     the breach of implied warranty claims in Counts 11, 18, 21-22, 24, 26, 29, 32, 35, 38, and 40 will

     proceed.

                                              CONCLUSION

            For all the reasons explained above, it is

            ADJUDGED that General Motors's Motion to Dismiss (D.E. 2981) is GRANTED IN

     PART as follows:

            •    The nationwide-class Magnuson-Moss Warranty Act claim (Count 1) 1s
                 DISMISSED in full;

            •    The statewide-class breach of implied warranty claims under the laws of
                 Indiana and Kentucky (Counts 16 and 17) are DISMISSED;

            •    The statewide-class statutory consumer protection claims under the laws of
                 Florida, Indiana, Louisiana, Pennsylvania, Tennessee, and Vermont (Counts 12,
                 15, 19, 31, 33, and 36) are DISMISSED;

            •    The common law fraud claim (Count 4) is DISMISSED as to named-Plaintiff
                 Tarus Sibley, and as to all putative class members whose fraud claims are
                 governed under the laws of Florida, Indiana, Kentucky, Louisiana, Tennessee,
                 and Vermont;

            •    The common law negligence claim (Count 5) is DISMISSED as to named-
                 Plaintiff Tarus Sibley, and as to all putative class members whose negligence
                 claims are governed under the laws of Florida, Indiana, Kentucky, Louisiana,
                 Tennessee, and Vermont; and

            •    The common law unjust enrichment claim (Count 6) is DISMISSED as to
                 named-Plaintiffs Gene Paleno and Tarus Sibley, and as to all putative class
                 members whose unjust enrichment claims are governed under the laws of
                 Florida, Indiana, Kentucky, Louisiana, Tennessee, and Vermont.

            Furthermore, the Motion to Dismiss is DENIED as to the following claims, which will

     proceed to summary judgment:


                                                    - 31 -
Case 1:15-md-02599-FAM Document 3838 Entered on FLSD Docket 05/29/2020 Page 32 of 32




            •   The statewide-class statutory consumer protection and breach of implied
                warranty claims in Counts 7-11, 13-14, 18, 20-30, 32, 34-35, and 37-40;

            •   Claims for fraud (Count 4) asserted by all named-Plaintiffs whose claims are
                governed under the laws of Alabama, California, Georgia, Michigan,
                Mississippi, Missouri, New Jersey, New York, North Carolina, Texas, Virginia,
                and West Virginia;

            •   Claims for negligence (Count 5) asserted by all named-Plaintiffs whose claims
                are governed under the laws of Georgia, Mississippi, Missouri, New Jersey,
                New York, Texas, Virginia, and West Virginia; and

            •   Claims for unjust enrichment (Count 6) asserted by all named-Plaintiffs whose
                claims are governed under the laws of Alabama, California (except Plaintiff
                Gene Paleno), Georgia, Michigan, Mississippi, Missouri, New Jersey,
                New York, North Carolina, Pennsylvania, Texas, Virginia, and West Virginia.

            It is further

            ADJUDGED that General Motors must answer the remaining claims m the

     Whitaker Complaint no later than July 20, 2020.


                                                                               r''-
            DONE AND ORDERED in Chambers at Miami, Florida, this ifofMay 2020.




                                                FED-{RICO A. MO NO
                                                UNITED STATES DISTRICT JUDGE
     Copies furnished to:

     Counsel of Record




                                                 - 32 -
